Title: From Alexander Hamilton to George Fleming, 28 March 1800
From: Hamilton, Alexander
To: Fleming, George


          
            Sir
            N York March 28 1800
          
          I have just received a letter from Captain Ingersoll informing me that there are at West Point, belonging to the public “Hospital, Medicine, Instruments, furniture &cc. Quarter Master Stores, Artificers Tools, for Carpenter’s tools and Blacksmiths, Some Articles of Winter Clothing, Stationary, Laboratory Apparatus &c. &c.”—Of all these you will take charge. A return of the Articles of Clothing you will send to Captain Williamson, and — of the other things to Col. Ogden the Deputy Quarter Master General in this district
           Capt. Fleming 
        